 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KIP BRANSON,                                      No. 2:19-cv-01399-WBS-CKD P
12                       Plaintiff,
13           v.                                         ORDER AND
14    U.S. FOREST SERVICE, et al.,                      FINDINGS AND RECOMMENDATIONS
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this civil rights

18   action filed pursuant to Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971), and the

19   Federal Tort Claims Act, 28 U.S.C. §§ 1346(b), 2671-2680 (“FTCA”). Plaintiff’s first amended

20   complaint is now before the court for screening. ECF No. 29.

21          I.      Screening Standard

22          The court is required to screen complaints brought by prisoners seeking relief against a

23   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

24   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

25   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

26   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).

27          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

28   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
                                                        1
 1   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

 2   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

 3   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

 4   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

 5   Cir. 1989); Franklin, 745 F.2d at 1227.

 6          In order to avoid dismissal for failure to state a claim a complaint must contain more than

 7   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause

 8   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). In other words,

 9   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

10   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

11   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A

12   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

13   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

14   at 678. When considering whether a complaint states a claim upon which relief can be granted,

15   the court must accept the allegations as true, Erickson v. Pardus, 551 U.S. 89, 93-94 (2007), and

16   construe the complaint in the light most favorable to the plaintiff, Scheuer v. Rhodes, 416 U.S.

17   232, 236 (1974).

18          II.     Allegations in the Complaint

19          Plaintiff has filed this Bivens action against two United States Forest Service officers and

20   their K-9 partner, Jasper, for events that occurred during plaintiff’s arrest on April 7, 2016.

21   Plaintiff alleges that defendants Harris and Buckman illegally seized him in violation of the

22   Fourth Amendment and failed to protect him from the use of excessive force by defendant Jasper,

23   who attacked and injured him. In addition, plaintiff contends that defendants Harris and

24   Buckman “failed to properly train, supervise or discipline the K-9.” ECF No. 29 at 4.

25          In a second cause of action, plaintiff sues defendants under the Federal Tort Claims Act

26   for assault and battery and the use of excessive force during the course of his arrest. Besides the

27   dog bites, plaintiff alleges that defendants Harris and Buckman tackled him and then tasered him

28   “without cause.” ECF No. 29 at 4.
                                                        2
 1           III.    Legal Standards

 2           In Bivens, 403 U.S. 388 (1971), the Supreme Court recognized an implied right of action

 3   under the Fourth Amendment for monetary damages against federal officials who unlawfully

 4   searched plaintiff without a warrant or probable cause and used excessive force in arresting him.

 5   “Actions under [42 U.S.C.] § 1983 and those under Bivens are identical save for the replacement

 6   of a state actor under § 1983 by a federal actor under Bivens.” Van Strum v. Lawn, 940 F.2d 406,

 7   409 (9th Cir. 1991). Under Bivens, a plaintiff may sue a federal officer in his or her individual

 8   capacity for damages for violating the plaintiff’s constitutional rights. See Bivens, 403 U.S. at

 9   397.

10           The civil rights statute requires that there be an actual connection or link between the

11   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See

12   Monell v. Department of Social Services, 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362

13   (1976). The Ninth Circuit has held that “[a] person ‘subjects' another to the deprivation of a

14   constitutional right, within the meaning of section 1983, if he does an affirmative act, participates

15   in another's affirmative acts or omits to perform an act which he is legally required to do that

16   causes the deprivation of which complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th

17   Cir. 1978) (citation omitted). In order to state a claim for relief under section 1983, plaintiff must

18   link each named defendant with some affirmative act or omission that demonstrates a violation of

19   plaintiff's federal rights.

20           “The Federal Tort Claims Act (“FTCA”) provides that the United States may be held

21   liable for “personal injury... caused by the negligent or wrongful act or omission of any employee

22   of the Government while acting within the scope of his office or employment, under

23   circumstances where the United States, if a private person, would be liable to the claimant in

24   accordance with the law of the place where the act or omission occurred.” Veasley v. United

25   States, 201 F.Supp.3d 1190, 1200 (S.D. Cal. 2016) (quoting 28 U.S.C. § 1346(b)(1)).

26           IV.     Analysis

27           The court will begin its analysis of the complaint by stating the obvious. A dog is not a

28   proper defendant in a civil rights action pursuant to 42 U.S.C. § 1983 because it is simply not a
                                                        3
 1   “person.” Dye v. Wargo, 253 F.3d 296, 300 (7th Cir. 2001); Rodriguez v. Police Dog Kubo,

 2   2011 WL 3687608, at *2 (E.D. Cal. 2011); Bustamunte v. Gonzales, 2008 WL 4323505, at *6 (D.

 3   Ariz. 2008) (emphasizing that such a “conclusion is obvious, but perhaps so obvious that

 4   authority bothering to state it is evasive.”). For this reason, the complaint fails to state a claim

 5   against defendant Jasper, the K-9 Officer. Since this defect cannot be cured, the court will

 6   recommend dismissing defendant Jasper with prejudice. See Cato v. United States, 70 F.3d 1103,

 7   1005-06 (9th Cir. 1995) (finding that if it is clear that a complaint cannot be cured by amendment

 8   the court may dismiss without leave to amend).

 9          Plaintiff’s tort claims of assault and battery under the FTCA against defendants Harris and

10   Buckman fail to state a claim for two separate reasons. First, the proper defendant for a FTCA

11   suit is the United States. See F.D.I.C. v. Craft, 157 F.3d 697, 706 (9th Cir. 1998). Second,

12   plaintiff has not alleged that he properly exhausted his administrative remedies before filing suit

13   as required by the FTCA. See 28 U.S.C. § 2401(b). Under the FTCA, a claim must be filed with

14   the appropriate federal agency within two years of its accrual and suit must be commenced within

15   six months of the agency's denial of the claim. 28 U.S.C. § 2401(b). The administrative

16   exhaustion requirement is not only mandatory and jurisdictional, but it must also be properly

17   alleged in the complaint. McNeil v. United States, 508 U.S. 106, 113 (1993) (“The FTCA bars

18   claimants from bringing suit in federal court until they have exhausted their administrative

19   remedies.”); Gillespie v. Civiletti, 629 F.2d 637, 640 (9th Cir. 1980). While plaintiff adequately

20   explains why he did not pursue his administrative remedies within the state prison system, he

21   does not provide any information about what efforts he took to properly exhaust his

22   administrative remedies with the federal agency involved. Both of these defects with plaintiff’s

23   FTCA claim may be cured by amending the complaint.

24          With respect to the remaining claims, the court finds that plaintiff may proceed on the

25   Fourth Amendment claims against defendants Harris and Buckman. As a result, plaintiff may

26   elect to proceed immediately on the Fourth Amendment claims against defendants Harris and

27   Buckman; or, in the alternative, plaintiff may elect to amend his complaint to attempt to cure the

28   deficiencies with respect to the FTCA claims. See Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th
                                                         4
 1   Cir. 2000) (en banc) (district courts must afford pro se litigants an opportunity to amend to correct

 2   any deficiency in their complaints). If plaintiff chooses to proceed on the Fourth Amendment

 3   claims found cognizable in this screening order, the court will construe this as a request to

 4   voluntarily dismiss the additional claims pursuant to Rule 41(a)(1)(i) of the Federal Rules of Civil

 5   Procedure.

 6          If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions

 7   complained of have resulted in a deprivation of plaintiff’s constitutional rights. See Ellis v.

 8   Cassidy, 625 F.2d 227 (9th Cir. 1980). Also, in his amended complaint, plaintiff must allege in

 9   specific terms how each named defendant is involved. There can be no liability under 42 U.S.C.

10   § 1983 unless there is some affirmative link or connection between a defendant’s actions and the

11   claimed deprivation. Rizzo v. Goode, 423 U.S. 362 (1976). Furthermore, vague and conclusory

12   allegations of official participation in civil rights violations are not sufficient. Ivey v. Board of

13   Regents, 673 F.2d 266, 268 (9th Cir. 1982).

14          Finally, plaintiff is informed that the court cannot refer to a prior pleading in order to

15   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

16   complaint be complete in itself without reference to any prior pleading. This is because, as a

17   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375

18   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading no

19   longer serves any function in the case. Therefore, in an amended complaint, as in an original

20   complaint, each claim and the involvement of each defendant must be sufficiently alleged.

21          V.      Plain Language Summary for Pro Se Party

22          The following information is meant to explain this order in plain English and is not

23   intended as legal advice.

24          Some of the allegations in the complaint state claims for relief against the defendants, and

25   some do not. You must decide if you want to (1) proceed immediately on the Fourth Amendment

26   claims found cognizable against defendants Harris and Buckman; or, (2) amend the complaint to

27   fix the problems identified in this order with respect to the FTCA claims. Once you decide, you

28   must complete the attached Notice of Election form by checking only one box and returning
                                                         5
 1   it to the court.

 2           Once the court receives the Notice of Election, it will issue an order telling you what you

 3   need to do next. If you do not return this Notice, the court will order service of the complaint

 4   only on the Fourth Amendment claims found cognizable in this screening order and will

 5   recommend dismissing the remaining claims.

 6           Accordingly, IT IS HEREBY ORDERED that:

 7           1. Plaintiff has the option to proceed immediately on the Fourth Amendment claims

 8              against defendants Harris and Buckman. In the alternative, plaintiff may choose to

 9              amend the complaint to fix the deficiencies identified in this order with respect to the

10              FTCA claims.

11           2. Within 21 days from the date of this order, plaintiff shall complete and return the

12              attached Notice of Election form notifying the court whether he wants to proceed on

13              the screened complaint or whether he wants time to file a second amended complaint.

14           3. If plaintiff fails to return the attached Notice of Election within the time provided, the

15              court will construe this failure as consent to dismiss the deficient claims and proceed

16              only on the cognizable claims identified above.

17           IT IS FURTHER RECOMMENDED that defendant Jasper be dismissed with prejudice as

18   this canine officer is not a proper defendant.

19           These findings and recommendations are submitted to the United States District Judge

20   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

21   after being served with these findings and recommendations, any party may file written

22   objections with the court and serve a copy on all parties. Such a document should be captioned

23   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

24   objections shall be served and filed within fourteen days after service of the objections. The

25   /////

26   /////

27   /////

28   /////
                                                        6
 1   parties are advised that failure to file objections within the specified time may waive the right to

 2   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: July 9, 2021
                                                       _____________________________________
 4
                                                       CAROLYN K. DELANEY
 5                                                     UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12   12/bran1399.option+F&R.docx

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        7
 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KIP BRANSON,                                 No. 2:19-cv-01399-WBS-CKD

12             Plaintiff,

13    v.                                           NOTICE OF ELECTION

14    U.S. FOREST SERVICE, et al.,

15            Defendant.

16

17          Check only one option:
18   _____ Plaintiff wants to proceed immediately on the Fourth Amendment claims against
19   defendants Harris and Buckman. Plaintiff voluntarily dismisses the remaining claims.
20   _____ Plaintiff wants time to file a second amended complaint.
21

22

23   DATED:
24

25
                                                         ________________________________
26                                                       Plaintiff
27

28
                                                     8
